Title: From John Quincy Adams to Charles Francis Adams, 7 December 1823
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Charles.
					Washington 7. Decr. 1823.
				
				I have duly considered your affectionate Letter of the 25th. of last Month, and shall be glad to see you here, during your approaching vacation—I will direct your brother George to furnish you the money, necessary for the journey, and assure you of the cordial welcome which I hope and trust will always endear your father’s house to you as your home.I do not altogether understand that part of your Letter, in which you intimate that you have been subjected to charges of extravagance—Your expenses at Cambridge, have been considerably greater than those of your brother George were while he was there; and I have thought you not sufficiently impressed with the necessity and the duty of economy—I thought the same of your brother John, and I wish you could both be made sensible of it, before it will become a simple question between your self-indulgence and your own ruin—A day, which you may be as sure will come, as that you will live to be the providers of your own ways and means—But I have never charged either of you with extravagance—Nor have I ever refused to discharge those of your expenses which have been known to me; even those that I have disapproved—With regard to your application to  your studies I receive with pleasure your assurance that it has been assiduous, and that you are fully conscious of its effect upon your acquisitions of knowledge—I hope it will also be manifested by a corresponding rise of your standing in your Class, and before you leave Cambridge to come here for the vacation I wish you to call upon President Kirkland, with my compliments, and remind him my of request that when the bills are made up for this half year, he will write to me, and inform me, what your standing, upon then will be—Well assure that it will be more favourable than it was the last year. I may add, that you need not apprehend that my expectations will be more sangwine than you could desire.I am your affectionate father.
				
					John Quincy Adams.
				
				
			